DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 02/18/2020.  
Claims 1-20 are pending.
Claims 21-48 are canceled.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 02/18/2020 and 02/08/2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings received on 02/18/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 11, 12, 13, 14, 15, 16, 17   is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al., (US 10254413 B2, herein after Jin) in view of Kim et al., (US 10595283 B2).
Claims 1 and 13,
	Jin discloses an apparatus comprising: a receiver that receives a first control signal from a base station that indicates a maximum number of hybrid automatic repeat request ("HARQ") processes, (The base station may set the SPS operation in the terminal using the RRC message. The RRC message may include…a maximum number (numberOfConfSPS) of an HARQ processes for the SPS, or the like, col 75).

Kim discloses receives a second control signal on a first carrier from the base station that schedules a first number of slots on a second carrier (the terminal acquires the scheduling information of the base station through successful decoding of the downlink control channel. the terminal decodes downlink data according to the acquired scheduling information, the terminal performs blind decoding for the downlink control channel of various configurations at each slot col 23, lines 24-34. constructs downlink control channels including scheduling information for the corresponding TB for the respective slots, and maps the downlink control channels to control channel regions, col 23 lines 15-20); a processor that aggregates every two or more of the scheduled first number of slots to a single HARQ process in response to the first number being larger than the maximum number of HARQ processes (the terminal performs blind decoding for the downlink control channel of various configurations at each slot col 23 lines 24-34. where the terminal transmits uplink data by applying the slot aggregation method 1, 2, or 3. In these examples of FIGS. 18 to 20, three slots aggregated for scheduling Col 25, lines 30-35. The terminal may perform the blind decoding for the downlink control channel for scheduling the uplink data channel in units of N slots by applying the slot aggregation to the uplink, col 27 lines 11-19. Fig. 26.  Up to four HARQ processes are possible when two slots are aggregated. That the HARQ soft buffer of the terminal is divided according to HARQ processes when the slot aggregation is applied. The soft buffer size for each HARQ process is greater when the slot aggregation is applied than when the slot aggregation is not applied, col 31, lines 63-67 and col 32, lines 0-6).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jin by using the features, as taught by Kim in order to improve the frequency efficiency by defining a data transmission/reception method of a terminal in a mobile communication system, col 4 lines 60-62.
Claim 13 encompass limitations that are similar to limitations of claim 1.  Thus, it is rejected with the same rationale applied against claim 1 above.

Claims 2 and 14,
	Jin does not disclose a transmitter that transmits uplink data to the base station on the scheduled first number of slots in response to the second control signal scheduling uplink data transmission.  
	Kim discloses a transmitter that transmits uplink data to the base station on the scheduled first number of slots in response to the second control signal scheduling uplink data transmission (in order for the terminal to transmit uplink data to the base station, the base station transmits scheduling information, including radio resource allocation information about the DL or UL data, MCS related control information, HARQ related control information, etc., to the terminal through the downlink control channel, col 22 lines 51-60. The terminal transmits uplink data by applying the slot aggregation, col 25, lines 33-35).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jin by using the features, as taught by Kim in order to improve the frequency efficiency by defining a data transmission/reception method of a terminal in a mobile communication system, col 4 lines 60-62.
Claim 14 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claims 3 and 15,
	Jin does not disclose a transmitter that transmits HARQ acknowledgement ("HARQ-ACK") feedback to the base station corresponding to the scheduled first number of slots in response to the second control signal scheduling downlink data transmission.
	Kim discloses a transmitter that transmits HARQ acknowledgement ("HARQ-ACK") feedback to the base station corresponding to the scheduled first number of slots in response to the second control signal scheduling downlink data transmission (The base station transmits the bandwidth adjusting command 502 to the terminal by including it in the scheduling information. When receiving DL data indicated by the scheduling information, the terminal sends, as feedback, HARQ-ACK/NACK indicating the successful reception of the DL data to the base station, col 14 lines 44-55. The terminal transmits an ACK/NACK for the TB1 1501 after the ACK/NACK feedback timing from the slot #1 1505 in which the TB1 1501 is transmitted, col 24, lines 34-44).  

Claim 15 encompass limitations that are similar to limitations of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.
Claims 4 and 16,
	Jin does not disclose wherein the second control signal indicates a slot aggregation granularity, wherein a number of the aggregated slots in a single HARQ process is equal to the slot aggregation granularity.  
	Kim discloses wherein the second control signal indicates a slot aggregation granularity, wherein a number of the aggregated slots in a single HARQ process is equal to the slot aggregation granularity (UE receives control information…the base station to transmit downlink data to the terminal, col 4 lines 18-30…including radio resource allocation information about the DL or UL data…HARQ related control information, etc., to the terminal, col 22, lines 51-60. Fig. 26 shows up to four HARQ processes are possible when two slots are aggregated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jin by using the features, as taught by Kim in order to improve the frequency efficiency by defining a data transmission/reception method of a terminal in a mobile communication system, col 4 lines 60-62.

Claims 5 and 17,
	Jin discloses wherein the first control signal further configures a set of values of the first number (The base station may set the SPS operation in the terminal using the RRC message. The RRC message may include…a maximum number (numberOfConfSPS) of an HARQ processes for the SPS, or the like, col 75).
Jin does not disclose the second control signal schedules the first number of slots on the second carrier by indicating one value from the set.
Kim discloses the second control signal schedules the first number of slots on the second carrier by indicating one value from the set ((the terminal acquires the scheduling information of the base station through successful decoding of the downlink control channel. the terminal decodes downlink data according to the acquired scheduling information, the terminal performs blind decoding for the downlink control channel of various configurations at each slot col 23, lines 24-34. constructs downlink control channels including scheduling information for the corresponding TB for the respective slots, and maps the downlink control channels to control channel regions, col 23 lines 15-20 Fig. 26.  Up to four HARQ processes are possible when two slots are aggregated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jin by using the features, as taught by Kim in order to improve the frequency efficiency by defining a data transmission/reception method of a terminal in a mobile communication system, col 4 lines 60-62.

Claim 10,
Jin does not disclose wherein the receiver further receives one transport block ("TB") on each of the two or more slots aggregated in a single HARQ process.  
Kim discloses wherein the receiver further receives one transport block ("TB") on each of the two or more slots aggregated in a single HARQ process (The base station maps a TB independently to each slot. The terminal generates and feeds back an HARQ ACK/NACK for the TB of each slot col 23, lines 50-55. Fig 16 shows slots are aggregated).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jin by using the features, as taught by Kim in order to improve the frequency efficiency by defining a data transmission/reception method of a terminal in a mobile communication system, col 4 lines 60-62. 
Claim 11,
	Jin does not disclose wherein the receiver further receives a single transport block ("TB") over the two or more slots aggregated in a single HARQ process.  
	Kim discloses wherein the receiver further receives a single transport block ("TB") over the two or more slots aggregated in a single HARQ process (The base station maps a TB independently to each slot. The terminal generates and feeds back an HARQ ACK/NACK for the TB of each slot col 23, lines 50-55. Fig 16 shows slots are aggregated).  

Claim 12,
Jin does not disclose wherein the two or more slots aggregated in a single HARQ process are merged to form a single slot with larger duration.
Kim discloses wherein the two or more slots aggregated in a single HARQ process are merged to form a single slot with larger duration (Fig. 26.  Up to four HARQ processes are possible when two slots are aggregated. The soft buffer size for each HARQ process is greater when the slot aggregation is applied than when the slot aggregation is not applied, col 31, lines 63-67 and col 32, lines 0-6).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jin by using the features, as taught by Kim in order to improve the frequency efficiency by defining a data transmission/reception method of a terminal in a mobile communication system, col 4 lines 60-62.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Kim and further in view of Wang et al., (US 10798662 B2, herein after Wang).
Claim 9,
Jin and Kim do not disclose wherein a subcarrier spacing value of the first carrier is smaller than that of the second carrier.  
(a multiple of carriers for the UE may adopt scheduling unit TTIs (Transmission Time Intervals) with different lengths. One carrier has a conventional TTI length of 1 ms, while another carrier, for example, can support a TTI length of 0.25 ms in order to support the low-latency transmission. A different TTI length may be achieved by a different subcarrier spacing, col 12, lines 58-65).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jin and Kim by using the features, as taught by Wang in order to improve network efficiency and uplink scheduling of the UE.

Allowable Subject Matter
Claims 6, 7, 8, 18, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Futaki et al., (US 20200045684 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473